DETAILED ACTION
Status of Claims
1.	This action is in reply to the Request for Reconsideration dated May 4, 2021.
2.	Claims 1-20 are currently pending and have been examined.
3.	Claims 1-12 and 14-20 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
5.	Claims 1 and 15 are objected to because of the following informalities:
Claim 1 recites in part “a blockchain-based platform comprising a blockchain network comprising a blockchain that comprises a ledger data structure, and which is initialized with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for each asset based on the location and a time of day, the blockchain-based platform operable to communicate with the at least one IoT sensor and the plurality of different databases and a plurality of stakeholders with respect to the at least one urban asset monitored by the at least one IoT sensor and the identification number associated with the urban at least one urban asset and identified and captured by the at least one IoT sensor, the plurality of stakeholders including at least one consumer, at least one enforcer and at least one service provider“   
It appears that the emphasized language has a typographical error and should more properly read “with the at least one urban asset” and will be interpreted in this manner for purposes of examination.
Claim 15 is recites in lines three to four, “…a plurality of IOT sensors…”.  It appears that this should read “IoT sensors” as referring to Internet of Things and is a typographic error.  Examiner will interpret IOT as IoT for purposes of examination, correction is need.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a system that monitors at least one urban asset among a plurality of urban assets and identifies and captures an identification number associated with the at least one urban asset; a ledger initiated with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for the each asset based on the location and a time of day, communicating with a plurality of stakeholders with respect to at least one urban asset being monitored and the identification number associated with the at least one urban asset that is identified and captured, the plurality of stakeholders including at least one consumer, at least one enforcer and at least one service provider, the ledger tracks a plurality of events associated with said at least one urban asset, reading and sending, at regular intervals the identification number of the at least one urban asset, communicating with the layer, the at least one enforcer and at least one service provider, the at least one service provider including both a public and private feature and to track a correct status of said at least one urban asset by maintaining a single version of truth with respect to the at least one urban asset, and facilitate an on-demand sharing of said at least one urban asset by said plurality of stakeholders.  Independent Claims 9 and 15 recites substantially similar limitations as those seen above in Claim 1 as to a system and a method.
	The series of steps recited above describe a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
Yes.  The claimed invention discloses substantially similar system and method claims that describe monitoring at least one urban asset, identifying and capturing an identification number associated with the at least one urban asset; initiating a ledger with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for the each asset based on the location and a time of day, communicating with a plurality of stakeholders with respect to at least one urban asset being monitored and the identification number associated with the at least one urban asset that is identified and captured, the plurality of stakeholders including at least one consumer, at least one enforcer and at least one service provider, the ledger tracks a plurality of events associated with said at least one urban asset, reading and sending, at regular intervals the identification number of the at least one urban asset, communicating with the layer, the at least one enforcer and at least one service provider, the at least one service provider including both a public and private feature and to track a correct status of said at least one urban asset by maintaining a single version of truth with respect to the at least one urban asset, and facilitate an on-demand sharing of said at least one urban asset by said plurality of stakeholders via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe monitoring at least one urban asset, identifying and capturing an identification number associated with the at least one urban asset; initiating a ledger with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for the each asset based on the location and a time of day, communicating with a plurality of stakeholders with respect to at least one urban asset being monitored and the identification number associated with the at least one urban asset that is identified and captured, the plurality of stakeholders including at least one consumer, at least one enforcer and at least one service provider, the ledger tracks a plurality of events associated with said at least one urban asset, reading and sending, at regular intervals the identification number of the at least one urban asset, communicating with the layer, the at least one enforcer and at least one service provider, the at least one service provider including both a public and private feature and to track a correct status of said at least one urban asset by maintaining a single version of truth with respect to the at least one urban asset, and facilitate an on-demand sharing of said at least one urban asset by said plurality of stakeholders which is a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites at least one IoT sensor, a layer comprising a plurality of different databases, a blockchain-based platform comprising a blockchain network comprising a blockchain that comprises a ledger data structure, an electronic ledger, an IoT device and a plurality of analytical engines.  Claim 9 recites at least one IoT sensor, a IoT device, a layer comprising a plurality of different databases, a plurality of analytical engines, at least one processor, a non-transitory computer-usable medium embodying computer program code comprising instructions executable by said at least one processor, a blockchain platform comprising a blockchain network comprising a blockchain that comprises a ledger data structure, and an electronic ledger. Claim 15 recites at least one IoT sensor, at least one IoT device, a blockchain based platform comprising the blockchain network comprising a blockchain comprising a ledger data structure comprising an electronic ledger, a plurality of different databases operable in a layer and a plurality of analytical engines.
The claims recite at least one IoT sensor, a layer comprising a plurality of different databases; a blockchain network; at least one processor, a non-transitory computer-usable medium, and at least one IoT device, in Claims 1, 9 and 15 and are applying generic computer components to the recited abstract limitations.  
The recited ledger data structure, electronic ledger, plurality of analytical engines, blockchain-based platform, blockchain and computer program code comprising instructions appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite at least one IoT sensor, a layer comprising a plurality of different databases; a blockchain network; at least one processor, a non-transitory computer-usable Claims 1, 9 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
	Here, the steps are receiving or transmitting data and providing electronic recordkeeping as well as storing and retrieving information – all of which have been recognized by the courts as well-understood, routine and conventional functions.

For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:

“A “computing device” or “electronic device” or “data processing system” refers to a device or system that includes a processor and non-transitory computer-readable memory.  The memory may contain programming instructions that, when executed by the processor, cause the computing device to perform one or more operations according to the programming instructions.  As used in this description, a “computing device” or “electronic device” may be a single device or any number of devices having one or more processors that communicate with each other and share data and/or instructions.  Examples of computing devices or electronic devices include, without limitation, personal computers, servers, mainframes, gaming systems, televisions, and portable electronic devices such as smartphones, personal digital assistants, cameras, tablet computers, laptop computers, media players, and the like.” (See Applicant Specification paragraph 39)

“It can be appreciated that the disclosed example embodiments are described at least in part herein with reference to flow diagrams, sequence diagrams, schematic diagrams, and/or block diagrams of methods, systems, and computer program products and data structures according to embodiments of the invention.  It will be understood that each block or step of the illustrations, and combinations of steps or blocks, can be implemented by computer program instructions.  These computer program instructions may be provided to a processor of, for example, a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the block or blocks.  To be clear, the disclosed embodiments can be implemented in the context of, for example, a special-purpose computer or a general-purpose computer, or other programmable data processing apparatus or system.  For example, in some embodiments, a data processing apparatus or system can be implemented as a combination of a special-purpose computer and a general-purpose computer.” (See Applicant Specification paragraph 98)


“As illustrated in FIG. 10, some example embodiments may be implemented in the context of a data-processing system/apparatus 400 (i.e., a computing device) that can include, for example, one or more processors such as a processor 341 (e.g., a CPU (Central Processing Unit) and/or other microprocessors), a memory 342, an input/output controller 343, a microcontroller 332, a peripheral USB (Universal Serial Bus) connection 347, a keyboard 344 and/or another input device 345 (e.g., a pointing device, such as a mouse, track ball, pen device, etc.), a display 346 (e.g., a monitor, touch screen display, etc.) and/or other peripheral connections and components.” (See Applicant Specification paragraph 103)

“In some example embodiments, data-processing system/apparatus 400 may be, for example, a standalone desktop computer, a laptop computer, a Smartphone, a pad computing device, and so on, wherein each such device is operably connected to and/or in communication with a client-server based network or other types of networks (e.g., cellular networks, Wi-Fi, etc.)” (See Applicant Specification paragraph 105)

“Generally, program modules include, but are not limited to, routines, subroutines, software applications, programs, objects, components, data structures, etc., that perform particular tasks or implement particular data types and instructions.  Moreover, those skilled in the art will appreciate that the disclosed method and system may be practiced with other computer system configurations, such as, for example, hand-held device, multi-processor systems, data networks, microprocessor-based or programmable consumer electronics, networked PCs, minicomputers, mainframe computers, servers, and the like.” (See Applicant Specification paragraph 108)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 9 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-4, 8, 10-12, 16-18 and 20 further define the abstract idea that is presented in the respective independent Claims 1, 9 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
As to dependent claims 5-7, 13-14, 19, these claims further recite additional clarification of the hardware components.  In Claims 5 and 13, the IoT sensor is further defined to comprise a digital camera with image recognition features. In Claims 6, 14 and 19 the IoT sensor is further defined as an ALPR sensor that comprises a device that utilizes OCR on images.  In each case, the IoT sensors are recited at a high level of generality performing generic functions.  
Other than those recitations, no other additional hardware components other than those found in the respective independent claims are recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation – Broadest Reasonable Interpretation
7.	Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

The following language is interpreted as not further limiting the scope of the claimed invention. In the instant case, the following limitations are expressing the intended result of a process step positively recited and are not given weight: 
In Claim 1:
“…the blockchain-based platform operable to communicate with the at least one IoT sensor…”.  Here, the recitation of operable to communicate is not the same as communicating and only claims that the blockchain-based platform is able to communicate.
“…the ledger data structure comprising an electronic ledger that tracks a plurality of events associated with said at least one urban asset, the at least one IoT device operable to read at Claims 9 and 15 also uses a similar limitation that is similarly being interpreted.
“…said blockchain- based platform operable to track a correct status of said at least one urban asset by maintaining a single version of truth with respect to the at least one urban asset among the plurality of different databases and facilitate on-demand sharing of said at least one urban asset by said plurality of stakeholders”.  Here again, the blockchain is able to track, but in this recitation is not tracking and thus is not facilitating on-demand sharing as further claimed.

In Claim 5:
“wherein said at least one IoT sensor comprises a digital camera with image recognition features, the digital camera operable to automatically capture at least one image of the at least one urban asset.”  Here, the image is not actually being captured, rather the digital camera is capable to capture the image if it is operating.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2, 9-10, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The amendment filed May 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	Regarding Claim 1, as amended, the claim recites in part “said blockchain-based platform operable to track a correct status of said at least one urban asset…”.  It appears that there is insufficient support for reciting a “correct status”.   While the specification notes that a “true” status of assets can be tracked in real time, this appears to refer to occupancy status.  (See Applicant Specification paragraph 97)  The use of the term “correct” appears to imply something more expansive than a true or an occupancy status.  Claims 9 and 15 recite a substantially similar limitation which is similarly rejected.
Regarding Claim 2, as amended, the claim recites “wherein when the at least one IoT device gathers data indicating that an event has taken place at the at least one urban asset, the at least one IoT device forwards the data to the blockchain network, which subsequently invokes a smart contract between the at least one service provider and the at least one consumer.”  Claims 10 and 16 recite a substantially similar issue which is similarly rejected.
It appears that this recitation is broader than the disclosure of the specification.  In Applicant’s paragraph 84, an IoT device gathers license plate information of the vehicle that has arrived and forwards this information to the blockchain network and this action invokes a smart contract between the provider and the consumer.  (See Applicant’s Specification paragraph 84)  Indication of an “event” is a much broader recitation and does not appear to be supported by the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…which is initialized with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for the each asset based on the location and a time of day” in lines 7-10.  There is insufficient antecedent basis for this limitation in the claim.  As amended, the previous references are to “urban assets” thus the references to just “assets” are no longer properly supported by a proper antecedent basis.
Claim 1 further recites the limitation “…the ledger data structure comprises an electronic ledger that tracks a plurality of events associated with said at least one urban asset, the at least one IoT device operable to read at regular intervals…” in lines 18-20.  There does not appear to be sufficient antecedent basis for “the IoT device” as recited.   A substantially similar issue is present in Claim 9 at line five and is similarly rejected.
Further, it appears that there may be an issue in how this limitation has been recited in Claims 1 and 9.  The specification indicates that an IoT device is a sensor. (See Applicant Specification paragraphs 19, 95)  It is unclear, as presented, if Applicant is attempting to claim the IoT sensor or the IoT device or both.  It appears that the specification may refer to the IoT sensor and IoT as the same element (i.e., an ALPR) or may refer to separate elements i.e., perhaps the ALPR as a sensor and a digital camera as a device.  However Claim 13 also recites that said at least one IoT sensor comprises a digital camera.  It is unclear, as recited what Applicant is attempting to claim.    For purposes of examination, Examiner is going to interpret the reference to “the IoT device” as a reference to “the IoT sensor” as it appears to refer to the previous recitation of the IoT sensor. Clarification and correction is required.
Claim 1 also recites in part “said blockchain-based platform operable to track a correct status of said at least one urban asset…”.  It is unclear what Applicant is attempting to communicate with this limitation. As noted by the specification (and referred to above with reference to 112(a)), it appears that Applicant is referring to occupancy rate.  The term “correct” as used here appears to indicate that there is a correct or incorrect status.  As best understood by Examiner, this is intended to refer to the occupancy of the parking space (though not claimed in this manner), however if the parking space was tracked to be occupied or tracked to be empty, each of those could be a “correct status”, thus it appears that Applicant is intending to convey that the occupancy status is tracked to accurately discern whether the space is occupied or not.  The use of the term “correct status” leads Examiner to question what Claims 9 and 15 recite a substantially similar issue which is similarly rejected.  Clarification and correction is required.
Claim 9 recites the limitation “…which is initialized with a total number of the plurality of urban assets, a location and mapping of each asset among the plurality of urban assets in association with a rate for the each asset based on the location and a time of day” in lines 22-26.  There is imperfect and insufficient antecedent basis as the earlier limitations only refer to “urban assets” however then this limitation, referring to the same urban assets, is mixing the terms assets and urban assets which as to the recitation of assets is not supported with a proper antecedent basis.  Claim 15 has the same issue as that seen in Claim 9 and is similarly rejected.
Claim 15 recites in part “monitoring, at least one urban asset among a plurality of urban assets with at least one IoT (Internet of Things) sensor among a plurality of IOT [sic] sensors, the at least one IoT device operable to read at regular intervals… “ in lines three to four.  There does not appear to be sufficient antecedent basis for “the IoT device” as recited.  
Further, it appears that there may be an issue in how this limitation has been recited.  The specification indicates that an IoT device is a sensor. (See Applicant Specification paragraphs 19, 95)  It is unclear, as presented, if Applicant is attempting to claim the IoT sensor or the IoT device or both.  It appears that the specification may refer to the IoT sensor and IoT as the same element (i.e., an ALPR) or may refer to separate elements i.e., perhaps the ALPR as a sensor and a digital camera as a device.  However Claim 13 also recites that said at least one IoT sensor comprises a digital camera.  It is unclear, as recited what Applicant is attempting to claim.    For purposes of examination, Examiner is going to interpret the reference to “the IoT device” as a reference to “the IoT sensor” as it appears to refer to the previous recitation of the IoT sensor. Clarification and correction is required.
Regarding Claim 2, as amended, the claim recites “wherein when the at least one IoT device gathers data indicating that an event has taken place at the at least one urban asset, the at least one IoT device forwards the data to the blockchain network, which subsequently invokes a smart contract between the at least one service provider and the at least one consumer.”  Claims 10 and 16 recite a substantially similar issue which is similarly rejected.
It is unclear what “an event” refers to.  In Applicant’s paragraph 84, an IoT device gathers license plate information of the vehicle that has arrived and forwards this information to the blockchain network and this action invokes a smart contract between the provider and the consumer.  (See Applicant’s Specification paragraph 84)  Indication of an “event” is a much broader recitation and does not appear to be supported by the specification as noted above, however Examiner is also unclear what Claims 6, 12 and 19 are further dependent on Claims 2, 10 and 16 and are further rejected as dependent on a rejected base claim.
Dependent Claims 2-8, 10-14 and 16-20 are further rejected as based on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (WO 2018/020376) (“Vincent”) in view of Saxena et al. (US PG Pub. 2018/0129956) (“Saxena”)

Regarding Claim 1, Vincent discloses the following:
A blockchain-based system comprising:  (See Vincent Abstract)
at least one IoT (Internet of Things) sensor that monitors at least one urban asset among a plurality of urban assets and identifies and captures an identification number associated with the at least one urban asset; (See Vincent pages 2, 7-9 – the system described could be for a dense inner-city location [urban] driveway of a residence)
a layer comprising a plurality of different databases;
a blockchain-based platform comprising a blockchain network comprising a blockchain that comprises a ledger data structure [distributed ledger], and which is initialized with a total number of the plurality of assets, a location and a mapping of each asset among the plurality of assets in association with a rate for each asset based on the location and a time of day, the blockchain-based platform operable to communicate with the at least one IoT sensor and the plurality of different databases and a plurality of stakeholders with respect to the at least one urban asset monitored by the at least one IoT sensor and the identification number associated with the urban at least one urban asset and identified and captured by the at least one IoT sensor, the plurality of stakeholders including at least one consumer, at least one enforcer and at least one service provider, the ledger data structure comprising an electronic ledger that tracks a plurality of events associated with said at least one urban asset, the at least one IoT device operable to read said at least one urban asset, the at least one IoT device operable to read at regular intervals the identification number of the at least one urban asset and send the identification number to the blockchain network; (See Vincent Abstract and pages 1-4, 7-9)
a plurality of analytical engines that communicates with the layer, the at least one enforcer and the at least one service provider, the at least one service provider including both a public feature and a private feature; (See Vincent page 7 – enforced by an independent party, may be automated agent, oracle)
said blockchain-based platform operable to track a correct status of said at least one urban asset by maintaining a single version of truth with respect to the at least one urban asset among the plurality of different databases, and facilitate on-demand sharing of said at least one urban asset by said plurality of stakeholders.  (See Vincent Abstract and pages 2-4, 7-11)
Vincent discloses his invention as a novel and advantageous solution for controlling or influencing use of and/or access to a resource.  (See Vincent Abstract)  This resource may be a device, such as an IoT (Internet of Things) device or a process.  (See Vincent Abstract)  The invention is implemented via a distributed ledger (blockchain) which may be the Bitcoin blockchain or some alternative blockchain platform/protocol.  (See Vincent Abstract – blockchain-based platform)  In an 
The invention of Vincent also relates to the use of a blockchain-implemented mechanism to control access to a resource.  (See Vincent page 2)   This resource can be a physical resource such as an “internet of things (IoT)” device which has been described as a “network of physical devices, vehicles, buildings and other items embedded with electronics, software, sensors, and network connectivity that enables these objects to collect and exchange data”… where “the IoT allows objects to be sensed and controlled remotely across existing network infrastructure” and in other embodiments, the resource may be a non-physical resource.  (See Vincent page 2 – IoT is embedded with sensors that allow objects to be sensed) The method of this invention may be arranged to enable, influence, manage or control use and/or access to a resource which may be an internet-enabled or IoT resource.  (See Vincent page 2 – controlling use or access to at least one asset)
The method may comprise the steps of generating a blockchain transaction (TxA) indicative of a condition on use of the resource where the blockchain transaction may comprise a multi-signature script requiring a plurality of (digital) signatures for completion of the blockchain transaction and/or providing a first subset of the plurality of signatures to the blockchain transaction to generate a partially signed signature script to partially complete the blockchain transaction; and/or responsive to the condition on the use of the resource being satisfied, providing a second subset of the plurality of signatures to the blockchain transaction to fully complete the blockchain transaction (TxA).  (See Vincent page 3)  By providing such a method, the advantage is provided that use of/access to the resource can be securely performed and immutably recorded. (See Vincent page 3 –  tracking of a state, maintaining consistency, avoids disputes)  The condition on the use of the resource may be the use of a discrete amount of the resource and the second subset of the plurality of signatures may be provided responsive to the discrete amount of the resource being used where the condition on the use may be specified or defined in a smart contract. (See Vincent page 3)  

In accordance with the present invention, the resource user provides an asset to the resource controller.  (See Vincent page 6)  The smart contract is a blockchain-implemented, machine executable document and may be stored off-chain but referenced via a blockchain transaction (Tx).  (See Vincent page 7)  The condition rules can include various rules, criteria and parameters, etc. which govern or define the authorized, legitimate use/access of the resource.  (See Vincent page 7)  The resource controller has certainty that the conditions will be fulfilled, without having to know the details of the fulfilment conditions as these will be determined and enforced by an independent party which may be an automated agent, which may be referred to as an oracle. (See Vincent page 7)  The oracle determines fulfilment of the conditions based on an evaluation that is performed which could be when use/release/access to the resource is permitted, or at a predetermined time, or when a trigger event is detected, etc. where this assessment enables the oracle to select one of the proposed blockchain transactions for progression to completion.  (See Vincent page 7 – facilitating an on-demand sharing of the resource) Thus, there is an external oracle, evaluating conditions provided by the smart contract and based upon parameters relating to use/access e.g., how long the resource has been used for, determining which of the plurality of presented transactions (Txs) is completed.  (See Vincent page 7)  Responsive steps can be taken by the oracle and/or resource controller in the event that the oracle or agent determines that the condition(s) are met, for example, the use/access to the resource can be denied, a locking mechanism can be applied or configured, or a communication such as an alert may be sent to a recipient, and/or a refund transaction may be submitted to the blockchain network. (See Vincent page 7)
      Vincent describes a system in accordance with an illustrative embodiment using the example of a car parking space [at least one asset] where a fee is charged for parking in the space.  (See Vincent page 7)  Participating card space owners  (either established parking space operators or small businesses or private individuals with available and desireable parking spaces) [plurality of stakeholders with respect to a plurality of assets [total number of the plurality of assets are the participating car parking space owners] attach an IOT device 104 to the parking spot where the IOT device is capable of detecting the presence of a parked vehicle (as is already common practice) (See Vincent pages 7-8)  The device may be part of, or may be, a Blockchain IOT Device 106 where a programmable “Blockchain IOT Device (BID)” is an internet-enabled device which is also able to monitor, interact with and publish to a blockchain network.  (See Vincent page 8 – monitors an asset)
The parking service may be represented using a smart contract which is a machine readable and executable document where the terms and conditions in the contract are references using metadata in Transactions (Txs) that point to the location of the contract file on a DHT.  (See Vincent page 8)  In other embodiments, the contract could be stored in any other form of database or storage arrangement.  (See Vincent page 8)  The terms and conditions set out in the contract may include the vehicle ID (e.g., number plate), the start time for parking, the expiry time, the car space identifier, the rate and other complex conditions.  (See Vincent page 8 – each asset of the plurality of assets [plurality of participating car parking space owners has rates set for each asset based on location [precise GPS location, residential address is part of the car space identifier] and time of day [start and expiry times for parking])  In some embodiments, the BID is able to identify the vehicle via one of several methods, for example, the BID may include an inbuilt camera aimed at the general area of vehicle number plates; or may detect a unique signal ID emitted by the vehicle; or a purpose built car tag RFID is attached to the vehicle.  (See Vincent page 8 – identify and capture identification number associated with an asset)
The system is disclosed to comprise the car parking space, the Internet enabled (Internet-of-Things or IoT) device, the Blockchain Internet of Things device (BID), a blockchain server, and an agent which is operative to monitor the blockchain and is in communication with the IoT device 104 and BID 106. (See Vincent page 9)   
Vincent provides an example of use of a parking space using the system with reference to Figure 1b. (See Vincent page 9 and Fig. 1b)  Alice has a smartphone app that indicates the location of available card spaces by interrogating the Blockchain, she locates a convenient spot and parks her car and the app indicates the terms and conditions for the parking space.  (See Vincent page 9)  Alice accepts the terms and conditions and after selecting certain options, uses the app to pay for the space for the required time in bitcoins and also selects the option provided by the application to automatically pay to extend the parking period by 10 minutes each time it expires, up to three times.  (See Vincent page 9)  The smartphone app also provides the functionality to extend the time remotely and to cancel unneeded rollovers (See Vincent page 9)  
providing data regarding at least one asset that is verified by the IoT device checking on the status that the agent receives, evaluates and produces output which is signed and broadcasted [single version of truth with respect to the urban asset]; also tracking the state of the urban asset)
While Vincent discloses the invention as claimed above and that data regarding the at least one asset is provided to stakeholders, it does not fully disclose providing the stakeholders with a control and ownership of data regarding said at least one asset or clearly a layer comprising a plurality of different databases through Vincent does disclose that the contract could be stored in any other form of database or storage arrangement.  Further, Vincent does not detail a plurality of analytical engines that communicates with the layer, and the at least one service provider, the at least one service provider including both a public feature and a private feature.
Saxena discloses a method for receiving a plurality of types of data within a cognitive information processing system environment comprising: receiving data from a plurality of data sources, the plurality of data sources comprising a public data source and a private data source the public source comprising a public blockchain data source, the private data source comprising a private blockchain data source; accessing information from the plurality of data sources via a cognitive data management module, the information comprising public blockchain information and private blockchain information and providing the information to an inference and learning system.  (See Saxena Abstract and paragraph 5)  
In various embodiments, the CILS (cognitive inference and learning system) delivers Cognition as a Service (CaaS) and as such it provides a cloud based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively.  (See Saxena paragraph 53) In certain embodiments, cognitive applications powered by the CILS are able to think and interact with users as intelligent virtual assistants and as a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. (See Saxena paragraph 53)  In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently. (See Saxena paragraph 53)  In these and other embodiments, the CILS can service provider with public and private features)  As used herein, cloud analytics broadly refers to a service model wherein data sources, data models, processing applications, computing power, analytic modules and sharing or storage of results are implemented within a cloud environment to perform one or more aspects of analytics. (See Saxena paragraph 54)
In various embodiments, the application accelerators include a cognitive application framework.  (See Saxena paragraph 58)  In certain embodiments, the application accelerators and the cognitive application framework support various plug-ins and components that facilitate creation of client applications and cognitive applications.  (See Saxena paragraph 58 - layer)  In various embodiments, the application accelerators include widgets, user interface (UI) components, reports, charts, and back-end integration components familiar to those of skill in the art. (See Saxena paragraph 58 - layer)  
As likewise shown in Fig. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs), sourcing agents, a cognitive engine, destination agents, platform data, and blockchain data. (See Saxena paragraph 59 - layer)
In various embodiments, the custom application may be configured to generate a smart contract and in certain embodiments, the generation of a smart contract may be associated with the generation of a blockchain-associated cognitive insight, likewise described in greater detail herein. (See Saxena paragraph 61)  In various embodiments, the development environment is implemented for the development is implemented for the development of a custom sourcing agent, a custom bridging agent, a custom destination agent or various analytics applications or extensions.  (See Saxena paragraph 61)  In various embodiments, the cognitive engine includes a dataset engine, a graph query engine, an insight/learning engine and foundation components and in certain embodiments, the dataset engine is implemented to establish and maintain a dynamic data ingestion and enrichment pipeline.  (See Saxena paragraph 62)  In various embodiments, the dataset engine is configured to source data from one or more blockchains which may be public, private or a combination thereof.  (See Saxena paragraph 62)
Saxena also discloses a Cognitive Learning and Inference System (CILS) implemented in accordance with an embodiment of the invention to manage the performance of blockchain-associated cognitive learning operations throughout their lifecycle. (See Saxena paragraph 201)  In various embodiments, the individual elements of the CILS include repositories of multi-structured data which may include public, proprietary, social, device and other types of data which may include emails, social 
In various embodiments, the data sovereignty, security, lineage and traceability system is implemented to ensure that data ownership rights are observed, data privacy is safeguarded and data integrity is not compromised.  (See Saxena paragraph 206 – provide ownership data)  In certain embodiments, data sovereignty, security, lineage, and traceability system is likewise implemented to provide a record of not only the source of the data throughout its lifecycle, but also how it has been used, by whom, and for what purpose.  (See Saxena paragraph 206)  Those of skill in the art will recognize many such embodiments are possible.  (See Saxena paragraph 206)
Further, in various embodiments, a cognitive persona or cognitive profile is defined by a first set of nodes in a weighted cognitive graph where the cognitive persona or profile is further defined by a set of attributes that are respectively associated with a set of corresponding nodes in the weighted cognitive graph.  (See Saxena paragraph 216) In various embodiments an attribute weight is used to represent a relevance value between two attributes where a higher numeric value may indicate a higher degree of relevance between two attributes.  (See Saxena paragraph 216 – control of data)  In various embodiments, the numeric value associated with attribute weights may change as a result of the performance of blockchain associated cognitive insight and feedback and Saxena further discloses that the method by which these various aspects are managed is a matter of design choice. (See Saxena paragraph 217)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain-implemented mechanism to control access to a resource as disclosed by Vincent with the generation of blockchain-associated cognitive insight that allows for control and ownership of data as disclosed by Saxena in order to further safeguard data privacy and integrity.

Regarding Claim 9, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Vincent discloses the following:
A blockchain-based system comprising: (See Vincent Abstract)
at least one IoT (Internet of Things) sensor that monitors at least one urban asset among a plurality of urban assets and identifies and captures an identification number associated with the at least one urban asset, the at least one IoT device operable to read at regular intervals the the system described could be for a dense inner-city location [urban] driveway of a residence)
at least one processor; and (See Vincent pages 1-2, 12, Cl. 14)
a non-transitory computer-usable medium embodying computer program code said computer-usable medium capable of communicating with said at least one processor, said computer program code comprising instructions executable by said at least one processor and configured for: (See Vincent pages 2, 12)
establishing access for a plurality of stakeholders with respect to at least one urban asset monitored by the at least one IoT sensor using a blockchain-based platform comprising the blockchain network comprising a blockchain that comprises a ledger data structure comprising an electronic ledger that tracks a plurality of events associated with said at least one urban asset and which is initialized with a total number of the plurality of urban assets, a location and a mapping of each asset among the plurality of urban assets in association with rate for the each asset based on the location and a time of day, wherein the blockchain-based platform communicates with that at least one IoT sensor and the plurality of different databases; (See Vincent page 1-2, 6-9)
tracking a correct status of said at least one urban asset with said blockchain-based platform by maintaining a single version of the truth with respect to the at least one urban asset among the plurality of different databases; and facilitating an on-demand sharing of said at least one urban asset by said plurality of stakeholders with said blockchain-based platform.  (See Vincent Abstract and pages 2-4, 7-11)

In addition to the rejection under Claim 1 as if recited herein in full, Saxena discloses In various embodiments, the CILS (cognitive inference and learning system) delivers Cognition as a Service (CaaS) and as such it provides a cloud based development and execution platform that allow various cognitive applications and services to function more intelligently and intuitively.  (See Saxena paragraph 53) In certain embodiments, cognitive applications powered by the CILS are able to think and interact with users as intelligent virtual assistants and as a result, users are able to interact with such cognitive applications by asking them questions and giving them commands. (See Saxena paragraph 53)  In response, these cognitive applications will be able to assist the user in completing tasks and managing their work more efficiently. (See Saxena paragraph 53)  In these and other embodiments, the CILS can service provider with public and private features)  As used herein, cloud analytics broadly refers to a service model wherein data sources, data models, processing applications, computing power, analytic modules and sharing or storage of results are implemented within a cloud environment to perform one or more aspects of analytics. (See Saxena paragraph 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain-implemented mechanism to control access to a resource as disclosed by Vincent with the generation of blockchain-associated cognitive insight that allows for control and ownership of data as disclosed by Saxena in order to further safeguard data privacy and integrity.

Regarding Claim 15, this claim recites some substantially similar limitations as those seen in Claims 1 and 9 and as to those limitations is rejected for the same basis and reasons as presented above.  

Regarding Claims 2, 10 and 16, these substantially similar claims recite the limitations of Claims 1, 9 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein when the at least one IoT device gathers data indicating that an event has taken place at the at least one urban asset, the at least one IoT device forwards the data to the blockchain network, which subsequently invokes a smart contract between the at least one service provider and the at least one consumer.   (See Vincent pages 8-9 – IoT device detects presence of a parked vehicle [event] in the parking space [urban asset] where the device may be part of the or be a Blockchain IoT device and through the system, establishes the smart contract between the parking service and the consumer; the system described could be for a dense inner-city location [urban] driveway of a residence)

Regarding Claims 3, 11 and 17, 
wherein said at least one urban asset comprises a shareable asset. (See Vincent pages 7-9 – the parking space can reserved for a discrete time period by a driver, the parking space itself may be used by many drivers over many time periods, the system described could be for a dense inner-city location [urban] driveway of a residence)

Regarding Claims 4, 12 and 18, these substantially similar claims recite the limitations of Claims 1, 10 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein said at least one urban asset comprises at least one of a digital asset and a physical asset. (See Vincent pages 7,9 – parking space, the system described could be for a dense inner-city location [urban] driveway of a residence)

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein said at least one IoT sensor comprises a digital camera with image recognition features, the digital camera operable to automatically capture at least one image of the at least one urban asset. (See Vincent pages 7-9, IoT device which may be or be part of a BID, may include an inbuilt camera; IoT device detects presence of parked vehicle in a space)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein said at least one IoT sensor monitors an identity of said at least one urban asset. (See Vincent pages 7-9 – IoT device which may be or be part of a BID monitors the asset and the parking service may be represented using a smart contract with terms that include the car space identifier [identity])

Regarding Claims 8 and 20, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein said at least one urban asset comprising a parking space in a parking lot. (See Vincent page 7, 9 – car parking space owners can be established parking space operators [parking lot], the system described could be for a dense inner-city location [urban] driveway of a residence)

Regarding Claim 13, this claim recites the limitations of Claim 9 and as those limitations is rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein said at least one IoT sensor comprises a digital camera with image recognition features, (See Vincent pages 7-9, IoT device which may be or be part of a BID, may include an inbuilt camera)

11.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (WO 2018/020376) (“Vincent”) in view of Saxena et al. (US PG Pub. 2018/0129956) (“Saxena”)
as applied to claims 1, 12 and 15 above, and further in view of Ratti (US PG Pub. 2018/0211117 (“Ratti”)

Regarding Claims 6 and 14, these substantially similar claims recite the limitations of Claims 2 and 12 and as to those limitations are rejected for the same basis and reasons as disclosed above.   Further, Vincent in view of Saxena and Ratti discloses the following:
wherein:
the at least one urban asset comprises a parking space (parking space(s))and the at least one service provider comprises an owner of a parking lot  (participating car parking space owners) that includes the parking space; (See Vincent pages 7, 9)
 said at least one IoT sensor comprises an ALPR (Automated License Plate Recognition) sensor that at regular intervals reads a license plate number of a vehicle parked in the parking space and sends the license plate number of the vehicle to the blockchain network; (See Vincent page 7-8 – BID may include an inbuilt camera aimed at the general area of vehicle number plates; IoT device detects presence of parked vehicle in a space)
the ALPR sensor comprises a device that utilizes optical character recognition on images to read vehicle registration plates and create location data and other identifying information; and (See Vincent page 7-8 – BID may include an inbuilt camera aimed at the general area of vehicle number plates; IoT device detects presence of parked vehicle in a space)
at least one analytical engine among the plurality of analytical engines forecasts a parking occupancy rate and parking reservation data associated with the parking space.

In addition to the rejections of Claims 1, 12 and 15 as recited above as if fully recited herein, Vincent discloses that the at least one IoT sensor comprises an automated license plate recognition 
Ratti discloses his invention as to providing systems and methods that relate to artificial intelligence (AI) and use deep convolutional neural networks and machine vision based algorithms to perform a task of detection and recognition to provide a complete solution to safe, legal and comfortable parking.  (See Ratti Abstract)  The background describes an ALPR system and method where one or more images can be segmented in order to determine a license plate of the automotive vehicle within a scene. (See Ratti paragraph 47)  An OCR engine loaded with an OCR algorithm can be further adapted to determine a character sequence of the license plate based on a training data set. (See Ratti paragraph 47)  Figure 1 also discloses the use of ALPR and text recognition. (See Ratti paragraph 199 and Fig. 1)
In an aspect, an allocation module is configured to allocate one or more parking slot options, based on detection of said parking slots or by matching the host of the parking spot to the driver in need of a parking spot. (See Ratti paragraph 107)   The owners of the parking spaces can list their availabilities and then matched to a parking spot available nearby. (See Ratti paragraph 107)  An aspect of the disclosure related to an AI based system that includes a non-transitory storage device having embodied therein one or more routines and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines.  (See Ratti paragraph 116)  The one or more routines include a receiving module that enables to receive at least an object detection signal from one or more vision sensing systems, said object detection signal comprises said images associated with said objects; a determining module, that enables determination for said objects, a region of interest (ROI) selected from the received images; a detection module that enables to detect a real-time location, a real-time position, a real-time movement, and a category associated with said objects contained in the received images.  (See Ratti paragraph 116 – location and other identifying information)
The invention proposes using deep convolutional neural networks and machine vision based algorithms like image segmentation to perform a task of detection and recognition where parking management systems and vacancy indication services can play a valuable role in reducing traffic and energy waste in large cities.  (See Ratti paragraph 124)  Visual detection methods combined with deep neural networks have proved to give state of the art results on various domains and applications. (See 
A deep CNN for the task of character recognition was trained with a complete character dataset comprising 35 different classes (i.e., 0-9 and Capital A-Z, excluding O and the letter I). (See Ratti paragraph 137)  In an aspect, once the license plate is detected, the present invention needs a mechanism by which the present invention can read the plate. (See Ratti paragraph 139)  The best approach is to segment/isolate each of the license plate characters, perform character detection and recognition for each individual character before combining results. (See Ratti paragraph 139 – optical character recognition on images to read vehicle registration plates)
The third aspect of the invention is detecting vacant parking spots and providing the information to the vehicle owner.  (See Ratti paragraph 140)  The invention proposes a visual parking vacancy indicator system that utilizes deep convolutional neural networks for detection of vacant and occupied parking slots.  (See Ratti paragraph 140)  In an aspect, the detection module is responsible for reporting the occupancy status of a parking stall given the image of the stall. (See Ratti paragraph 141 – occupancy rate)  The disclosure uses a convolutional neural network for this task and it proves useful to avoid the space owner to continuously and repeatedly put his empty spot for renting, at the sight of the empty spot the space is automatically listed and the space owner gets paid the rent for the time their space was used. (See Ratti paragraph 141 – forecasts occupancy, related to parking reservations)
The invention further discloses that owners that have parking area or garage parking that can serve as a parking spot for others can lend their land or garage for rent on an hourly basis for a small amount of cash. (See Ratti paragraph 144)  Ratti further discloses a PARKSAFE account where owners could login to provide land for parking where the one providing the parking space is a KEEPER and the one who needs a parking space is a PARKER. (See Ratti paragraph 144)  The parker and keeper are connected through a server using their PARKSAFE account and it is through this connection that the Parker receives information about the keeper and the parking spot. (See Ratti paragraph 153)  The PARKSAFE setup is further shown in Figure 20 disclosing license plate detectors, capture of the license plate and showing available parking spaces. (See Ratti paragraph 217)  Drivers use their mobile app and can see the available parking spaces and pay digitally to reserve them. (See Ratti paragraphs 217-218 – parking reservation data associated with the parking space and forecast of parking occupancy rate using the mobile app and modules)


Regarding Claim 19, this claim recites the limitations of Claim 16 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Vincent discloses the following:
wherein: 
said at least one asset comprises a parking space (parking space(s)) and the at least one service provider comprises an owner of a parking lot (participating car parking space owners)  that includes the parking space; (See Vincent pages 7, 9)
said at least one IoT sensor comprises an ALPR (Automated License Plate Recognition) sensor that at regular intervals reads a license plate number of a vehicle in the parking space and sends the license plate number of the vehicle to the blockchain network; (See Vincent page 7-8 – BID may include an inbuilt camera aimed at the general area of vehicle number plates; IoT device detects presence of parked vehicle in a space)
the IoT sensor further comprises a digital camera with image recognition features; 
said at least one IoT sensor monitors an identity of said at least one asset;  (See Vincent pages 7-8 - IoT device which may be or be part of a BID, detecting a parking spot, may include an inbuilt camera aimed at the general area of vehicle number plates and monitoring with terms including the car space identifier)
the ALPR sensor comprises a device that utilizes optical character recognition on images to read vehicle registration plates and create location data and other identifying information; and 
at least one analytical engine among the plurality of analytical engines forecasts a parking occupancy rate and parking reservation data associated with the parking space.
In addition to the rejections of Claims 1, 12 and 15 as recited above as if fully recited herein, Vincent discloses that the at least one IoT sensor comprises an automated license plate recognition sensor and that the cloud analytics refer to a service model using analytic modules to perform one or more aspects of analytics as taught by Saxena, however does not further squarely disclose that the ALPR sensor uses OCR recognition on images to read vehicle registration plates and create location data and 
Ratti discloses his invention as to providing systems and methods that relate to artificial intelligence (AI) and use deep convolutional neural networks and machine vision based algorithms to perform a task of detection and recognition to provide a complete solution to safe, legal and comfortable parking.  (See Ratti Abstract)  The background describes an ALPR system and method where one or more images can be segmented in order to determine a license plate of the automotive vehicle within a scene. (See Ratti paragraph 47)  An OCR engine loaded with an OCR algorithm can be further adapted to determine a character sequence of the license plate based on a training data set. (See Ratti paragraph 47)  Figure 1 also discloses the use of ALPR and text recognition. (See Ratti paragraph 199 and Fig. 1)
In an aspect, an allocation module is configured to allocate one or more parking slot options, based on detection of said parking slots or by matching the host of the parking spot to the driver in need of a parking spot. (See Ratti paragraph 107)   The owners of the parking spaces can list their availabilities and then matched to a parking spot available nearby. (See Ratti paragraph 107)  An aspect of the disclosure related to an AI based system that includes a non-transitory storage device having embodied therein one or more routines and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines.  (See Ratti paragraph 116)  The one or more routines include a receiving module that enables to receive at least an object detection signal from one or more vision sensing systems, said object detection signal comprises said images associated with said objects; a determining module, that enables determination for said objects, a region of interest (ROI) selected from the received images; a detection module that enables to detect a real-time location, a real-time position, a real-time movement, and a category associated with said objects contained in the received images.  (See Ratti paragraph 116 – location and other identifying information)
The invention proposes using deep convolutional neural networks and machine vision based algorithms like image segmentation to perform a task of detection and recognition where parking management systems and vacancy indication services can play a valuable role in reducing traffic and energy waste in large cities.  (See Ratti paragraph 124)  Visual detection methods combined with deep neural networks have proved to give state of the art results on various domains and applications. (See Ratti paragraph 128)  The automated aspect of the invention has three major sub-aspects: 1) detecting illegally parked vehicles; 2) detecting and recognizing their license plate number; and 3) detecting 
A deep CNN for the task of character recognition was trained with a complete character dataset comprising 35 different classes (i.e., 0-9 and Capital A-Z, excluding O and the letter I). (See Ratti paragraph 137)  In an aspect, once the license plate is detected, the present invention needs a mechanism by which the present invention can read the plate. (See Ratti paragraph 139)  The best approach is to segment/isolate each of the license plate characters, perform character detection and recognition for each individual character before combining results. (See Ratti paragraph 139 – optical character recognition on images to read vehicle registration plates)
The third aspect of the invention is detecting vacant parking spots and providing the information to the vehicle owner.  (See Ratti paragraph 140)  The invention proposes a visual parking vacancy indicator system that utilizes deep convolutional neural networks for detection of vacant and occupied parking slots.  (See Ratti paragraph 140)  In an aspect, the detection module is responsible for reporting the occupancy status of a parking stall given the image of the stall. (See Ratti paragraph 141 – occupancy rate)  The disclosure uses a convolutional neural network for this task and it proves useful to avoid the space owner to continuously and repeatedly put his empty spot for renting, at the sight of the empty spot the space is automatically listed and the space owner gets paid the rent for the time their space was used. (See Ratti paragraph 141 – forecasts occupancy, related to parking reservations)
The invention further discloses that owners that have parking area or garage parking that can serve as a parking spot for others can lend their land or garage for rent on an hourly basis for a small amount of cash. (See Ratti paragraph 144)  Ratti further discloses a PARKSAFE account where owners could login to provide land for parking where the one providing the parking space is a KEEPER and the one who needs a parking space is a PARKER. (See Ratti paragraph 144)  The parker and keeper are connected through a server using their PARKSAFE account and it is through this connection that the Parker receives information about the keeper and the parking spot. (See Ratti paragraph 153)  The PARKSAFE setup is further shown in Figure 20 disclosing license plate detectors, capture of the license plate and showing available parking spaces. (See Ratti paragraph 217)  Drivers use their mobile app and can see the available parking spaces and pay digitally to reserve them. (See Ratti paragraphs 217-218 – parking reservation data associated with the parking space and forecast of parking occupancy rate using the mobile app and modules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Vincent and Saxena as disclosed above with .


Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered and they are persuasive in part as detailed below.

As to the Claim Objections:
Examiner thanks Applicant for the correction made to obviate the previous Claim Objection which has accordingly been withdrawn. (See Applicant’s Arguments dated 05/04/2021, page 12)

As to the 101 Rejection:
	Applicant disagrees with the assessment of the claims as being abstract. (Id). Applicant argues that the claims use a sensor in an unconventional manner in an urban environment to implement a blockchain with unified multi-party asset trading (e.g., a plurality of stakeholders including consumers, enforcers, providers, and so on) in an urban implementation and references their specification at paragraph 48. (Id at pages 12-13)  Examiner disagrees with the conclusion made by Applicant.
	While Applicant argues that the invention is reimagining and remodeling processes in an unconventional manner, Examiner is of another opinion. (Id).    Applicant argues that they are addressing the asserted unconventional features by providing a solution that maximizes the value of trust, transparency, timeliness, and immutability properties of blockchain and consider the dynamics of domain parameters as discussed above. (Id). Applicant further argues that the claims use IoT in a non-conventional manner (e.g., with urban infrastructure while maximizing the value of trust, transparency, timeless and immutability properties of blockchain and are consistent with those claims seen in Thales.  (Id)  Examiner disagrees.
The first independent claim in Thales required a first inertial sensor mounted on the tracked object; a second inertial sensor mounted on the moving platform; and an element that uses the data from the two inertial sensors to calculate the orientation of the tracked object relative to the moving platform.  The independent method claim required a first inertial sensor on a tracked object; a second inertial sensor on the moving platform and determination of orientation of the tracked object based on Thales were found to be directed to systems and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame.
Here, the IoT sensor is a ALPR sensor and/or a camera which are both conventional ways in which the presence of a vehicle in a parking space is tracked.  The tracking data provided from the sensor is being managed on a blockchain – rather the claims are using the blockchain as a tool to manage the parking space occupancy and use.  The mechanism of the blockchain is not being altered, the manner in which the sensors are being used are not being altered.  This argument is not persuasive.
Applicant then notes that the claims have been amended to refer to an “urban asset” which is (allegedly) a very specific type of asset that is difficult to track and manage alleging that an urban setting (e.g., a fast paced city with chaos and activity) is conventionally not an environment that conventional solutions have adequately addressed.  (Id. at pages 13-14)  Applicant further alleges that “urban asset” is narrower than the previously defined “asset” definition as provided by Examiner and that this narrower scope is unconventional. (Id at 14).  Examiner finds this argument unavailing.
Applicant has amended the claims to (in many instances) recite “urban assets”.  
	The modifier “urban” does not change the characterization of the underlying asset in terms of, say the Merriam Webster definition, which defines that an asset could be the property of a deceased person, an item of value owned, a piece of equipment, etc. (See https://www.merriam-webster.com/dictionary/asset).  Rather the modifier “urban” modifies the location of the asset.  The term “urban” is defined by Merriam Webster as “of, relating to, characteristic of, or constituting a city”. (See https://www.merriam-webster.com/dictionary/urban).  Thus, an urban asset is still a conventional asset (i.e., property of a deceased person, an item of value owned, a piece of equipment, etc.) that is related to a city, in a city, etc.    It is the setting that Applicant is specifying, i.e., the location, not the underlying asset itself.   Notably, the prior art (Vincent) directly notes that the system can be used in cities.
	Applicant does not offer any further 101 arguments at this time.  The 101 rejection has been updated to account for Applicant’s amendments as fully disclosed in the rejection in chief and the 101 rejection is maintained.

As to the Claim Interpretation:

	



As to the 112(b) Rejections:
Examiner thanks Applicant for addressing the previous 112(b) rejections of record which have accordingly been withdrawn.  (Id. at pages 16-17)  The newly amended claims have presented a series of issues that have been fully addressed in the rejection in chief, above.

As to the 103 Rejections:
Applicant argues that the claims 1-5, 7-13, 15-18 and 20 as amended distinguish from the asserted Vincent/Saxena combination alleging that the newly amended limitations in the independent claims, the change from asset to urban asset and the new amendment made to Claim 2 overcome the prior art. (Id at pages 18-20)
The amendments made have required further disclosure from the prior art of record as fully disclosed in the rejection in chief, above.  
Applicant further argues that rejection of Claims 6, 14, and 19 under the combination of Vincent, Saxena and Ratti is overcome due to the amendments made to the independent claims.  (Id. at pages 20-21)  
As noted above, the newly added limitations have been addressed in the rejection in chief.
The 103 Rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        August 8, 2021